NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE HERBAL CHEF, LLC, a California              No.    20-55374
limited liability company,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-08539-AB-MRW

 v.
                                                MEMORANDUM*
AFG DISTRIBUTION, INC., a North
Carolina corporation; JAMES MAGURA,
an individual,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                       Argued and Submitted March 2, 2021
                              Pasadena, California

Before: GRABER, HIGGINSON,** and MILLER, Circuit Judges.

      The Herbal Chef, LLC (“The Herbal Chef”) appeals the district court’s

summary judgment holding that its mark, THE HERBAL CHEF, is not inherently



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
distinctive and the subsequent dismissal of its federal and state unfair-competition

and trademark infringement claims. We review a grant of summary judgment de

novo, applying the same standards as the district court. Zobmondo Entm’t., LLC v.

Falls Media, LLC, 602 F.3d 1108, 1113 (9th Cir. 2010). We affirm.

      1. We agree with the district court that THE HERBAL CHEF is at most

descriptive, rather than suggestive, of The Herbal Chef’s catering, educational, and

advocacy services involving cooking with infused cannabis. A descriptive mark

“define[s] qualities or characteristics of a product in a straightforward way,”

whereas a suggestive mark “convey[s] impressions of goods that require the

consumer to ‘use imagination or any type of multistage reasoning to understand the

mark’s significance.’” Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1126 (9th

Cir. 2014) (quoting Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1141–42

(9th Cir. 2002); see also Zobmondo, 602 F.3d at 1114.

      Neither party disputes that the dictionary definitions of “herbal”—which

include a slang term for marijuana—and “chef,” when combined, directly describe

The Herbal Chef’s services, which include cooking with marijuana. Rather, The

Herbal Chef argues that its mark is suggestive because it offers goods and services

in addition to cooking with cannabis. This argument fails both because “a mark

‘need not recite each feature of the relevant goods or services in detail to be

descriptive,’” Lahoti v. VeriCheck, Inc., 586 F.3d 1190, 1201 (9th Cir. 2009)


                                          2
(quoting In re Dial–A–Mattress Operating Corp., 240 F.3d 1341, 1346 (Fed. Cir.

2001)), and also because The Herbal Chef submitted no evidence that it actually

sold cookware at the relevant time.

      Nor does the fact that THE HERBAL CHEF abbreviates to THC, an

acronym for one of the psychoactive ingredients in cannabis, mean that an

imaginative or mental leap is required to understand the nature of The Herbal

Chef’s cannabis-related services. See Zobmondo, 602 F.3d at 1116 (“The

imagination test does not ask what information about the product could be derived

from a mark, but rather whether ‘a mental leap is required’ to understand the

mark’s relationship to the product.” (quoting Rudolph Int’l, Inc. v. Realys, Inc., 482

F.3d 1195, 1198 (9th Cir. 2007))).

      2. The district court did not err in considering the United States Patent and

Trademark Office’s (“PTO”) non-final denial of The Herbal Chef’s federal

trademark registration based in part on its determination that THE HERBAL

CHEF was descriptive of a chef who specializes in cooking with infused

marijuana. The district court addressed all of the record evidence, which included

the relevant trademark prosecution history. Moreover, consideration of the PTO’s

determination as to whether a mark is descriptive or suggestive “is sensible

because the PTO has special expertise that we lack on this fact-intensive issue.”

Lahoti, 586 F.3d at 1199.


                                          3
      3. The Herbal Chef further argues that its mark should be presumed

inherently distinctive because the PTO registered AFG Distribution, Inc.’s nearly

identical mark, “Herbal Chef,” for baking and cooking products, including herb

and cannabis infusers. See id. (“Although the statutory presumption of

distinctiveness applies only when the mark holder’s own mark has been registered,

courts may also defer to the PTO’s registration of highly similar marks.”). On the

record before us, however, The Herbal Chef’s catering and educational services are

not the same as AFG’s cooking products, and “[w]hether a mark is suggestive or

descriptive ‘can be determined only by reference to the goods or services that it

identifies.’” Id. at 1201 (quoting Rodeo Collection, Ltd. v. W. Seventh, 812 F.2d

1215, 1218 (9th Cir. 1987)). Consequently, we agree with the district court that

AFG’s registration does not bear on the distinctiveness of The Herbal Chef’s mark.

      AFFIRMED.




                                         4